Title: To James Madison from Frederick Jacob Wichelhausen, 10 October 1803
From: Wichelhausen, Frederick Jacob
To: Madison, James


					
						Sir!
						Bremen the 10th. Octob 1803
					
					 On the 16th. Aug: I had last the honor of addressing you, informing you of the Blockade of the river Weser, and inclosing a copy of a protest of Capt. Joseph Orne of the Ship Essex of Salem, respecting an American sailor pressed from on board said Ship.  This sailor by the name of James Newhall of Salem, has been fortunate enough to escape again from on board the British sloop of war Beaver, Robert Tain Master, and arrived in this city a few days ago.  I provided him with a protection, and sent him to Emden to procure him a passage home, as there are several American vessels arrived in that port, which were bound either to the Weser or Elbe.  I further enclose you herewith copy of an other protest concerning likewise the pressing of a Sailor by a british press-gang from on board the Ship George Barclay of Newyork Henry Rodgers, Master.
					Although the most strongest applications have been made on the part of Hamburg & Bremen to have the blockade of the rivers Elbe and Weser raised again, yet till now they have not had the least effect, and we are fearful as long the country around remains in the possession of the French, the navigation on those rivers will not be opened again; the French on their part, seem not to have the least intention of leaving this country soon.  Nay, all their actions allude to a long abode in our vicinity, having but lately began to fortify the Shores of the Weser at Carlstadt a village situated at the mouth of the river; consequently there is every appearance a considerable time may elapse still, before Hamburg and Bremen will enjoy again the blessing of a free Navigation on their rivers.
					  The Emperor of Morocco has declared to the Danish Consul at Tanger that the direction given to his corsaires of examining neutral vessels, was grounded on that principle, that the flag should not protect any longer his ennemies property, and that a Danish vessel having on board ennemies property, would be detained, brought in and the cargo taken out, when the Captain would receive his freight, and was at liberty to go wherever he pleases.  This news made much allarm amongst our merchants and will probably so at Hamburg, as all our shipping to the mediterranean is made in Danish vessels, the flag of the Hanstowns being not considered as neutral neither by the Emperor of Marocco, nor any of the barbarien powers on the coast of Africa.
					The danish Consul in his letter to his colleague at this city (under date the 27th. Augst.) alledges further, that he is still in hopes the Emperor of Morocco, will at last render justice to his repeated and energuique representations on this subject, and recall a measure which is so hurtful to the Danish navigation, and contrary to the sense of their treaty.  With the highest respect, I have the honor to remain Sir Your most obedt. humbl. Servt.
					
						Fredk. Jacob Wichelhausen
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
